Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
Closest prior art(s) available include:
Position Determination with Excavators
588736533399 Fig. 3 Front posture calculation
Augmented Reality with Excavators
20160004305 [0017] FIG. 2 depicts an operator's view from inside cab 102 of excavator 100 according to one embodiment of the invention. From inside cab 102, an operator can see stick 106 and bucket 108. In addition, according to one embodiment, the view from inside cab 102 includes information overlay 200 (also referred to as a heads up display or HUD) which, in this example, depicts an image of excavator 100 and a desired plan to modify the earth around excavator 100.
20180251961 A material moving machine including an implement, a camera, an augmented display, and a controller including an image generator. 
20190161942  [0054] The user may select from various alternatives which kind of feedback signals he or she desires at each situation in each earthmoving machine E. Selectable feedback signals are at least: graphical, augmented reality, virtual reality, audiovisual, visual illumination, haptics and force-feedback.
20200048052 A driver assistance system (2) for a vehicle (4) provided with a crane (6) for loading or unloading objects (8)
20190194913 The present disclosure relates to a system and method for monitoring movements of an implement of a machine. FIG. 1 illustrates an exemplary machine 100 operating at a worksite 102. The machine 100 defines a longitudinal axis 101 along a length of the machine 100. The worksite 102 may include, for example, a mine site, a landfill, a quarry, a construction site, or any other type of worksite. In some embodiments of the present disclosure, the machine 100 includes an implement 104 configured to move to perform digging and/or dumping operations. As illustrated in FIG. 1, the machine 100 is embodied as a hydraulic excavator having the implement 104 configured to remove/dig material from one location at the worksite 102 and dump the material at another location at the worksite 102.
Graphics/Icons in line-of-sight
20150317835 Eye gaze angle analysis can ensure the icons 40 assigned to the persons 38 are always near the particular person's 38 center of attention, so the particular person 38 does not mistakenly follow another person's 38 similar icon 40.
20180239136 Fig. 4 FIG. 4 shows an example of information associated with the display zones Z 1, Z 2, Z 3. The first display zone Z 1, the second display zone Z 2, and the third display zone Z 3 are respectively associated with information in the priority order of the third display zone Z 3, the first display zone Z 1 and the second display zone Z 2.
20190018498 The first direction may be the direction of the gaze of the HMD or the direction of the gaze of the user (e.g., if the HMD is capable of tracking the gaze of a user). The second direction may be the direction from the HMD (e.g., the center of the HMD) to the UI element (e.g., center of the UI element). The angle threshold is a value that describes a threshold value for the HMD angle. The velocity threshold is a threshold value for the velocity of HMD motion (e.g., due to user head motion). At process 304, the MR-UT module 210 analyzes the sensor data from the HMD 102 and hand-held device information to determine the HMD position, HMD orientation (or their gaze location via eye tracking), and HMD velocity. The MR-UI module 210 determines the field of view of the user. Process 304 can also include sending a request to the operating system of the HMD for the position, orientation and velocity of the HMD Process 304 can also include using image data from a HMD camera 110 to determine HMD position, orientation and velocity by using image processing techniques. Process 304 continues throughout the entire method 300 in an ongoing basis (e.g., the MR-UI module 210 is continuously determining the position of the HMD and the field of view of the user, such as once per displayed frame). At process 306, the MR-UI module 210 displays the UI element on the HDM device so as to be visible to the user in the MR environment. In accordance with some embodiments, the MR-UI module 210 displays the UI element based on the HMD velocity being less than the velocity threshold (e.g., to ensure the head of the user is steady). The MR-UI module 210 displays the UI element based on at least the display style instructions and the position instructions. The MR-UI module 210 displays the UI element in a fixed location with respect to the MR environment (e.g., the UI element is anchored in the coordinate system of the MR environment such that the anchored position of the UI element is independent of the motion of the HMD).
20190250408 [0145] In other words, receiving a request to warn or to inform the pilot, the method according to the invention may display a dedicated icon in the peripheral field of the pilot at a distance depending on the current cognitive load of the pilot (the higher this cognitive load, the closer the icon will be; this position being able to vary between 10° and 30° for example). In one embodiment, the method according to the invention may comprise a step of defining the display closest to the horizontal line associated with the current gaze location (for example a head-down screen, an HUD, the visor of a headset, the windscreen, etc.). This feature is advantageous (“seamless display”), i.e. minimizing graphical changes or surprise effects. The display may be selected for example using a database containing information on the position of the displays in the cockpit (and their shape, for example). The displayed symbol or icon may vibrate, so as to capture the attention of the pilot. A vibration or oscillation is advantageous as humans are more sensitive to movements than to shapes or colours in peripheral vision. In one embodiment, the icon may “follow” the pilot's gaze (e.g. mimicking or proportional or parallel movements). Following may be continued until a predefined duration has elapsed and/or until the pilot has seen it (for example depending on the level of criticality of the information). Once it has been “looked at”, a more specific or expanded or rich or detailed interactive message may appear.
The claim requires
A work device attached to a work machine
Posture sensor for the work device
AR information display
Display position
Operator and work device line-of-sight estimation
Display regions based on line-of-sight
Maintain or update image position
As described by the prior art above, excavator posture is known in the art, AR information displays are known in the art and line-of-sight for updating images is known in the art. These limitations are found over multiple pieces of prior art however. Specifically an operator line of sight to a work device on a work machine, which is used to maintain or update image position was not found in the prior art, nor is there considered to be an obvious combination of prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov.  The examiner can normally be reached on 8:30am-5:00pm est Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON A PRINGLE-PARKER/
Primary Examiner, Art Unit 2616